Certiorari, ante, p. 812, to the United States Court of Appeals for the Ninth Circuit. The application for bail is granted and it is ordered that petitioner be admitted to bail upon the posting of a good and sufficient surety bond in the amount of two thousand ($2,000) dollars. The bond is to be approved by the United States District Court for the Southern District of California or a judge thereof and when approved to be filed with the clerk of that court. The application for leave to proceed on the typewritten record is granted.